DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught: an information processing method, applied to a mobile terminal having at least one processor for executing a software application and a touch screen which is rendered with a GUI  displaying a game scene comprising at least one virtual character, the method comprising:  in response to a trigger event for starting a continuous building mode, controlling the at least one virtual character to enter the continuous building mode;  providing at least one model selection control on the GUI, wherein each of the at least one model selection control corresponds to different models to be built, and the at least one model selection control is configured to receive a first touch operation and determine a model to be built corresponding to the first touch operation; and  when determining that the at least one virtual character satisfies a preset condition, building a building corresponding to the model to be built in at least one first building area in the game scene;  wherein in the continuous building mode, the building corresponding to the model to be built is automatically built in the game scene when a game program run by the terminal detects that at least one element of the game scene satisfies the preset condition;  wherein at least one element comprises the at least one virtual character, and the preset condition comprises at least one of the followings: time, position, moving speed, moving direction, orientation of the at least one virtual character.   The closest prior art, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715